DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement(s) submitted March 31, 2021 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
The information disclosure statement filed March 28, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. 
The IDS refers to two foreign references: CN 106948943 and EP 1438486, which have not been provided. However their English language equivalents are corresponding US patents which are also listed in the IDS. Since copies of the foreign references have not been provided, they cannot be considered. In order to expedite prosecution, the IDS will be considered other than the two foreign references. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “135” has been used to designate both a “clean air conduit” and “dust, dirt, or other debris” in Figure 5. The examiner notes “135” identifies the clean air conduit in Figure 4. Paragraph 53 refers to both the “clean air conduit” and “dust, dirt, or other debris” using reference number 135. The specification will need to be amended when the Figures are corrected.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 52, line 2 recites “clean air conduit 135” and line 5 recites “dust, dirt, or other debris 135”. Unique reference numbers should be used for each feature. The examiner notes paragraph 44 recites “clean air conduit 135” in lines 1 and 4, and paragraph 54, line 2 recites “debris 135”. When amending paragraph 52, the  remainder of the specification should be reviewed and amended for consistency. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24, 31-33, 35, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7, 10, 11, 12, 14, and 14 of U.S. Patent No. 11,008,889 in view of US 8,176,720 to Beeck and US 9,915,176 to Murray. 
Regarding claim 21, patent claim 1 recites “A hanger for a turbine engine comprising: a first surface confronting a cooling airflow; a second surface facing a heated airflow; a third surface radially outward of the second surface; a diagonal load brace along the third surface; a cyclonic separator with a cyclone body having a conical portion and a cylindrical portion and defining a centerline parallel to the diagonal load brace, the cyclone body at least partially defined by the third surface and having a dirty air inlet, a clean air outlet, and a scavenge outlet positioned radially outward of the clean air outlet; and a cooling air circuit having a cooling air inlet on the first surface and a cooling air outlet on the second surface and extending through the cyclonic separator between the dirty air inlet and the clean air outlet.” 
Regarding the engine centerline, since claim 1 has an engine and an engine inherently has a centerline, claim 1 is considered to have “an engine centerline”. Regarding the third surface, since the engine centerline would be in the center of the engine, the radially direction would be with respect to “the engine centerline” and therefore, the third surface would be radially outward of the second surface relative to the engine centerline. Regarding the separator centerline, the centerline would inherently extend through the conical portion and cylindrical portion. The separator centerline is parallel with the diagonal load brace, and therefore is unaligned with the engine centerline.
Claim 1 fails to teach the clean air outlet is in the cylindrical portion. US 8,176,720 to Beeck teaches a cyclone separator (81) with a cyclone body having a conical portion (83) and a cylindrical portion (82), a dirty air inlet (84) in the cylindrical portion, and a clean air outlet (86) in the cylindrical portion (see column 5, line 53 through column 6, line 21 and Figure 4). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hanger of claim 1 by forming the clean air outlet in the cylindrical portion as taught by Beeck for the purpose of being able to direct the clean cooling air separately from the particles from the dirty air. 
Thus it is apparent that the more specific patent claim 1 encompasses application claim 21. Following the rationale in In re Goodman cited above, where the applicant has once been granted a patent containing a claim for a specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. 	
	Regarding claim 22, the limitations of claim 22 are contained in patent claim 2. The engine centerline is at the center of the engine, and therefore defines the radial direction. The dirty air inlet would be radially outward of the clean air outlet relative to the engine centerline.
	Regarding claim 23, the limitations of claim 23 are contained in patent claim 5.
	Regarding claim 24, the limitations of claim 24 are contained in patent claim 7.
	Regarding claim 31, the limitations of claim 31 are contained in patent claim 10. 
	Regarding claim 32, patent claim 11 recites “A shroud and hanger assembly for a turbine engine comprising: a hanger, comprising: a first surface confronting a cooling airflow; a second surface facing a heated airflow; a third surface radially outward of the first second surface; a diagonal load brace along the third surface; a cyclonic separator with a cyclone body having a conical portion and a cylindrical portion and defining a centerline parallel to the diagonal load brace, the cyclone body at least partially defined by the third surface and having a dirty air inlet, a clean air outlet, and a scavenge outlet positioned radially outward of the clean air outlet; and a cooling air circuit having a cooling air inlet on the first surface and a cooling air outlet on the second surface and extending through the cyclonic separator between the dirty air inlet and the clean air outlet; and a shroud, comprising: an inner surface confronting the second surface of the hanger; a heated surface facing the heated airflow; and a shroud cooling circuit fluidly coupled to the cooling air circuit and extending through the shroud between a shroud inlet on the inner surface and a shroud outlet on the heated surface.”
Regarding the engine centerline, since claim 11 has an engine and an engine inherently has a centerline, claim 11 is considered to have “an engine centerline”. Regarding the separator centerline, the centerline would inherently extend through the conical portion and cylindrical portion. Since the separator centerline is parallel to the diagonal load brace, the separator centerline is unaligned with the engine centerline.
Claim 11 fails to teach the clean air outlet is in the cylindrical portion. US 8,176,720 to Beeck teaches a cyclone separator (81) with a cyclone body having a conical portion (83) and a cylindrical portion (82), a dirty air inlet (84) in the cylindrical portion, and a clean air outlet (86) in the cylindrical portion (see column 5, line 53 through column 6, line 21 and Figure 4). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hanger of claim 11 by forming the clean air outlet in the cylindrical portion as taught by Beeck for the purpose of being able to direct the clean cooling air separately from the particles from the dirty air. 
Thus it is apparent that the more specific patent claim 11 encompasses application claim 32. Following the rationale in In re Goodman cited above, where the applicant has once been granted a patent containing a claim for a specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
	Regarding claim 33, the limitations of claim 33 are contained in patent claim 12.
	Regarding claim 35, the limitations of claim 35 are contained in patent claim 14. Regarding the limitation “thereby fluidly coupling the shroud cooling circuit to the hanger cooling air circuit”, this function would be an inherent result of the structure of the shroud inlet being fluidly coupled to the clean air outlet. 
	Regarding claim 36, patent claim 14 contains the limitations of patent claim 11 which introduces a scavenge outlet on the cyclone body. The patent claims fail to teach the scavenge outlet is on the conical portion. Beeck further teaches the scavenge outlet (87) is on the conical portion of the cyclone body (see Figure 4). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shroud and hanger assembly of claim 14 by locating the scavenge outlet on the conical portion as taught by Beeck for the purpose of directing the undesired particles out of the separator while allowing a majority of the clean air to be directed in another direction. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21, line 10 recites “a dirty air inlet in one of the cylindrical portion or the conical portion”, however upon inspection of the applicant’s specification and Figures, there does not appear to be support for the dirty air inlet being in the conical portion. Paragraph 43 describes Figure 4 and states the dirty air inlet 134 is in the cylindrical portion 126 and is positioned radially outward of the clean air outlet 138. Figure 4 matches this description by showing the dirty air inlet in the cylindrical portion. Figures 5 and 6 similarly show the dirty air inlet on the conical portion. 
None of the Figures show and the specification does not describe a dirty air inlet in the conical portion. 
	The applicant has not provided sufficient disclosure to show possession of the claimed invention. Under 35 USC 112(a), possession is shown by describing the claimed invention. Claim 21 contains subject matter which was not described in such a way as to reasonably convey that the inventor or joint inventors had possession of the claimed invention, and therefore, claim 21 is rejected under 35 USC 112(a) for failing the written description requirement.
	Claims 32 and 39 recite the same limitations and therefore are rejected under 35 USC 112(a) for the same reason.
	Claims 22-31, 33-38, and 40 depend from claims 21, 32, and 39 and contain their respective limitations, and therefore are rejected for the same reason.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-28, 37, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “outer” in claim 25 is used by the claim to mean “aft” or “rear”, while the accepted meaning is “situated on or toward the outside; external; exterior” (definition 1 from dictionary.com) The term is indefinite because the specification does not clearly redefine the term.
	Claim 25 states “an outer wall is adjacent the cyclone body”. Upon inspection of the applicant’s specification, it appears the “outer wall” is intended to be “aft wall 109” described in paragraph 49 and seen in Figure 4. The examiner believes this because claim 26 further specifies the outer wall has a “bleed hole”, which can be seen as 110 in Figure 4, which is in the aft wall 109. Claims are given their broadest reasonable interpretation in light of the specification, and it appears the description “outer” in claim 25 is not the ordinary meaning of the word since the wall is downstream of the cyclone body rather than towards the outside. Therefore, claim 25 is considered indefinite. For the purpose of examination, claim 25 will be treated as referring to “an aft wall”.
	Claims 26-28 depend from claim 25 and contain its limitations and therefore are rejected for the same reason.
	As stated above, claim 26 refers to “the outer wall” and therefore is considered indefinite for the same reason. 
	Claim 37 recites the same limitation and therefore is rejected under 35 USC 112(b) for the same reason.
	Claim 38, lines 1-2 recite “a baffle positioned between the first surface of the hanger and the inner surface of the shroud” however, it appears the claim contains a typo regarding the “first surface”. Claim 38 depends from claim 32 which states the hanger comprises “a first surface confronting a cooling airflow”, and the shroud comprises “an inner surface confronting the second surface” (emphasis added). It appears claim 38 contains a typo by locating the baffle between the first surface and the shroud rather than between the second surface and the shroud. Since it is unclear if the description is accurate or not, the scope of the claim is unclear and the claim is considered indefinite. For the purpose of examination, claim 38 will be treated as referring to the second surface. 
	The examiner notes Figure 6 shows the first surface 201 extending radially, while the second surface 202 extends axially above the baffle 270 in the shroud 197. Since the first surface extends radially, it would be unclear how the baffle could be between the first surface and shroud. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 28-30, and 31, as far as claims 25, 26, and 28 are definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,915,176 to Murray in view of US 8,176,720 to Beeck.
In Reference to Claim 21
Murray teaches:
	A hanger (412) for a turbine engine (10) having an engine centerline (12), comprising: 
a first surface (not numbered, see annotated Figure 27 below) confronting a cooling airflow (80); 
a second surface (not numbered, see annotated Figure 27 below) facing a heated airflow (working fluid in HP turbine 34);  
a cyclonic separator (422, column 20, lines 13-15); 
a cooling air circuit having a cooling air inlet (420) on the first surface and a cooling air outlet (428) on the second surface and extending through the cyclonic separator (see column 18, lines 21-26, column 18, line 61 through column 19, line 43, column 20, lines 4-20 and Figures 1 and 27).

    PNG
    media_image1.png
    596
    628
    media_image1.png
    Greyscale

Murray fails to teach:
	A third surface radially outward of the second surface relative to the engine centerline, the cyclonic separator has a cyclone body at least partially defined by the third surface and having a conical portion, a cylindrical portion, and a separator centerline extending through the conical portion and the cylindrical portion, with the separator centerline unaligned with the engine centerline; a dirty air inlet in one of the cylindrical portion or the conical portion, and a clean air outlet in the cylindrical portion. While Murray teaches a cyclonic separator, it is only shown schematically and the specific components are not shown.
Beeck teaches:
	A cyclonic separator having a surface (outer surface), a cyclone body (81) at least partially defined by the surface and having a conical portion (83), a cylindrical portion (82), and a separator centerline (98) extending through the conical portion and the cylindrical portion, a dirty air inlet (84) in the cylindrical portion, and a clean air outlet (96) in the cylindrical portion (see column 5, line 53 through column 6, line 21, and Figure 4).

    PNG
    media_image2.png
    482
    855
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hanger of Murray by forming the cyclonic separator with a cyclone body at least partially defined by a surface and a cylindrical portion and a conical portion, and having a dirty air inlet and clean air outlet as taught by Beeck as both references are directed to devices which separate particles from cooling air, and for the purpose of reliably filtering the air used to cool the turbine shroud.
	Regarding the third surface, the surface of the cyclone body would be considered the “third surface” which at least partially defines the cyclone body. Every surface of the cyclone body is radially outward of the second surface, and therefore the third surface is radially outward of the second surface relative to the engine centerline.
	Regarding the separator centerline, when modifying the hanger of Murray with the teachings of Beeck, the cyclonic separator would be aligned such that the clean air outlet (96 of Beeck) is aligned with the cooling air outlet (428 of Murray) of the hanger in order to direct the cooling air to the shroud, and the scavenge outlet (87 of Beeck) is aligned with the particle outlet (430 of Murray) in the hanger. Therefore, the cyclonic separator would be angled to align with both passages, and the separator centerline would similarly be angled and unaligned with the engine centerline. 
	Regarding the cooling air circuit, when modifying the hanger of Murray with the teachings of Beeck, the cooling air circuit would extend through the cyclonic separator, including between the dirty air inlet and the clean air outlet.
In Reference to Claim 22#
Murray as modified by Beeck teaches:
	The hanger of claim 21 wherein the dirty air inlet is positioned radially outward of the clean air outlet relative to the engine centerline. The dirty air inlet would be at the radial height of the cooling air inlet (420 of Murray) and the clean air outlet would be directly on the cooling air outlet (428 of Murray), and therefore the dirty air inlet is positioned radially outward of the clean air outlet relative to the engine centerline (see Figure 27 of Murray).
In Reference to Claim 23#
Murray as modified by Beeck teaches:
	The hanger of claim 21, wherein the clean air outlet is aligned with the separator centerline (see Figure 4 of Beeck).
In Reference to Claim 24#
Murray as modified by Beeck teaches:
	The hanger of claim 21 wherein the cyclone body further comprises a scavenge outlet (87 of Beeck) in the conical portion (see Figure 4 of Beeck).
In Reference to Claim 25#
Murray as modified by Beeck teaches:
	The hanger of claim 24, further comprising an aft wall (not numbered, wall containing the particle outlet 430 of Murray) adjacent the cyclone body. The cyclone body is located in passage 424 of Murray, and therefore is adjacent the aft wall.
In Reference to Claim 26
Murray as modified by Beeck teaches:
	The hanger of claim 25, further comprising a bleed hole (430 of Murray) extending through the aft wall fluidly coupling the scavenge outlet to a benign region (space downstream of the hanger 412 of Murray, where the air with the particles is exhausted from the hanger) located externally of the hanger (see Figure 27 of Murray).
In Reference to Claim 28#
Murray as modified by Beeck teaches:
	The hanger of claim 25, wherein the cyclone body includes opposing ends, with the scavenge outlet located at one end of the opposing ends and the clean air outlet located at the other end of the opposing ends of the cyclone body (see Figure 4 of Beeck).
In Reference to Claim 29
Murray as modified by Beeck teaches:
	The hanger of claim 21, wherein the separator centerline forms an acute angle with the engine centerline. When modifying the hanger of Murray with the teachings of Beeck, the cyclonic separator would be aligned such that the clean air outlet (96 of Beeck) is aligned with the cooling air outlet (428 of Murray) of the hanger in order to direct the cooling air to the shroud, and the scavenge outlet (87 of Beeck) is aligned with the particle outlet (430 of Murray) in the hanger. Therefore, the cyclonic separator would be angled relative to the engine centerline to align with both passages. The angle between the separator centerline and engine centerline would be an acute angle. An annotated Figure 27 of Murray below will explain the theoretical acute angle between the centerlines.

    PNG
    media_image3.png
    559
    787
    media_image3.png
    Greyscale

In Reference to Claim 30#
Murray as modified by Beeck teaches:
	The hanger of claim 21, wherein the separator centerline extends at least radially. The separator centerline would be angled to extend from the cooling air outlet (428 of Murray) to the particle outlet (430 of Murray). Therefore, the separator centerline would extend both radially and axially. 
In Reference to Claim 31#
Murray as modified by Beeck teaches:
	The hanger of claim 21, wherein the first surface, second surface, third surface, and cyclonic separator are integrally formed to define a unitary, monolithic body. The cyclonic separator would be built into the hanger, and therefore the first surface, second surface, and third surface would be a unitary, monolithic body. 

Claims 32-40, as far as claims 37 and 38 are definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,915,176 to Murray in view of US 8,176,720 to Beeck and in further view of US 9,988,936 to Nasr.
In Reference to Claim 32
Murray teaches:
	A shroud and hanger assembly (408) for a turbine engine (10) defining an engine centerline (12), comprising: 
	a hanger (412), comprising:
a first surface (not numbered, see annotated Figure 27 below) confronting a cooling airflow (80); 
a second surface (not numbered, see annotated Figure 27 below) facing a heated airflow (working fluid in HP turbine 34);  
a cyclonic separator (422, column 20, lines 13-15); 
a hanger cooling air circuit having a cooling air inlet (420) on the first surface and a cooling air outlet (428) on the second surface and extending through the cyclonic separator; and
a shroud (410), comprising:
an inner surface (not numbered, see annotated Figure 27 below) confronting the second surface of the hanger;
a heated surface (not numbered, see annotated Figure 27 below) facing the heated airflow (see column 18, lines 21-26, column 18, line 61 through column 19, line 43, column 20, lines 4-20 and Figures 1 and 27).

    PNG
    media_image4.png
    596
    769
    media_image4.png
    Greyscale

Murray fails to teach:
	A third surface radially outward of the second surface, the cyclonic separator has a cyclone body at least partially defined by the third surface and having a conical portion, a cylindrical portion, and a separator centerline extending through the conical portion and the cylindrical portion, with the separator centerline unaligned with the engine centerline; a dirty air inlet in one of the cylindrical portion or the conical portion, and a clean air outlet in the cylindrical portion, and a shroud cooling circuit fluidly coupled to the hanger cooling air circuit and extending through the shroud between a shroud inlet on the inner surface and a shroud outlet on the heated surface. While Murray teaches a cyclonic separator, it is only shown schematically and the specific components are not shown.
Beeck teaches:
	A cyclonic separator having a surface (outer surface), a cyclone body (81) at least partially defined by the surface and having a conical portion (83), a cylindrical portion (82), and a separator centerline (98) extending through the conical portion and the cylindrical portion, a dirty air inlet (84) in the cylindrical portion, and a clean air outlet (96) in the cylindrical portion (see column 5, line 53 through column 6, line 21, and Figure 4).

    PNG
    media_image2.png
    482
    855
    media_image2.png
    Greyscale

Nasr teaches:
	A gas turbine having a shroud and hanger assembly (80) having a shroud (92) with a shroud cooling circuit (144) fluidly which receives cooling air from a hanger (94) and extending through the shroud between a shroud inlet (end of passage 144 on the inner surface) on an inner surface (not numbered, see annotated Figure 3 below) and a shroud outlet (end of passage 144 on the heated surface) on a heated surface (not numbered, see annotated Figure 3 below) (see column 5, lines 6-12, 41-51 and Figure 3).

    PNG
    media_image5.png
    556
    704
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shroud and hanger assembly of Murray by forming the cyclonic separator with a cyclone body at least partially defined by a surface and a cylindrical portion and a conical portion, and having a dirty air inlet and clean air outlet as taught by Beeck as both references are directed to devices which separate particles from cooling air, and for the purpose of reliably filtering the air used to cool the turbine shroud, and
It would have been obvious to further modify the shroud and hanger assembly of Murray by adding a shroud cooling circuit with a shroud inlet on the inner surface and shroud outlet on the heated surface as taught by Nasr for the purpose of cooling the shroud and forming a barrier between the blade tips and shroud.
	Regarding the third surface, the surface of the cyclone body would be considered the “third surface” which at least partially defines the cyclone body. Every surface of the cyclone body is radially outward of the second surface, and therefore the third surface is radially outward of the second surface.
	Regarding the separator centerline, when modifying the hanger of Murray with the teachings of Beeck, the cyclonic separator would be aligned such that the clean air outlet is aligned with the cooling air outlet (428 of Murray) of the hanger in order to direct the cooling air to the shroud, and the scavenge outlet is aligned with the particle outlet (430 of Murray) in the hanger. Therefore, the cyclonic separator would be angled to align with both passages, and the separator centerline would similarly be angled and unaligned with the engine centerline. 
Regarding the cooling air circuit, when modifying the hanger of Murray with the teachings of Beeck, the hanger cooling air circuit would extend through the cyclonic separator, including between the dirty air inlet and the clean air outlet. When modifying Murray with the teachings of Nasr, the shroud cooling circuit would be fluidly coupled to the hanger cooling circuit. 
In Reference to Claim 33#
Murray as modified by Beeck and Nasr teaches:
	The shroud and hanger assembly of claim 32 wherein the dirty air inlet is positioned radially outward of the clean air outlet relative to the engine centerline. The dirty air inlet would be at the radial height of the cooling air inlet (420 of Murray) and the clean air outlet would be directly on the cooling air outlet (428 of Murray), and therefore the dirty air inlet is positioned radially outward of the clean air outlet relative to the engine centerline (see Figure 27 of Murray).
In Reference to Claim 34#
Murray as modified by Beeck and Nasr teaches:
	The shroud and hanger of claim 32, wherein the separator centerline extends at least radially. The separator centerline would be angled to extend from the cooling air outlet (428 of Murray) to the particle outlet (430 of Murray). Therefore, the separator centerline would extend both radially and axially.
In Reference to Claim 35#
Murray as modified by Beeck and Nasr teaches:
	The shroud and hanger assembly of claim 32, wherein the shroud inlet is fluidly coupled to the clean air outlet, thereby fluidly coupling the shroud cooling circuit to the hanger cooling air circuit. The shroud inlet would receive cooling air from the hanger cooling circuit. 
In Reference to Claim 36#
Murray as modified by Beeck and Nasr teaches:
	The shroud and hanger assembly of claim 35, wherein the cyclone body further comprises a scavenge outlet (87 of Beeck) in the conical portion (see Figure 4 of Beeck). 
In Reference to Claim 37#
Murray as modified by Beeck and Nasr teaches:
	The shroud and hanger assembly of claim 35, further comprising an aft wall (not numbered, wall containing the particle outlet 430 of Murray) adjacent the cyclone body and having at least one bleed hole (430 of Murray) fluidly coupled to a benign region (space downstream of the hanger 412 of Murray, where the air with the particles is exhausted from the hanger) located externally of the hanger (see Figure 27 of Murray).
In Reference to Claim 38#
Murray as modified by Beeck and Nasr teaches:
	The shroud and hanger assembly of claim 32 comprising the second surface of the hanger and the inner surface of the shroud.
	Nasr further teaches a baffle (90) position between the second surface of the hanger and the inner surface of the shroud and forming a post-impingement cavity (134) (see column 5, lines 41-51 and Figure 3). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the shroud and hanger of Murray as modified by Beeck and Nasr by adding a baffle and forming a post-impingement cavity as taught by Nasr for the purpose of increasing the shroud cooling.

In Reference to Claim 39
Murray teaches:
	A turbine engine (10) including a compressor (22), a combustor (30), and a turbine (32) in axial flow arrangement and defining an engine centerline (12), the turbine engine generating a heated airflow (working fluid) and providing a cooling airflow (80), the turbine engine comprising:
	a hanger (412), comprising:
a first surface (not numbered, see annotated Figure 27 below) confronting the cooling airflow; 
a second surface (not numbered, see annotated Figure 27 below) facing the heated airflow;  
a cyclonic separator (422, column 20, lines 13-15); 
a cooling air circuit having a cooling air inlet (420) on the first surface and a cooling air outlet (428) on the second surface and extending through the cyclonic separator (see column 18, lines 21-26, column 18, line 61 through column 19, line 43, column 20, lines 4-20 and Figures 1 and 27).

    PNG
    media_image1.png
    596
    628
    media_image1.png
    Greyscale

Murray fails to teach:
	A cooled component having an interior cooling passage and a heated surface facing the heated flow, a third surface radially outward of the second surface, the cyclonic separator has a cyclone body at least partially defined by the third surface and having a conical portion, a cylindrical portion, and a centerline extending through the conical portion and the cylindrical portion, with the centerline unaligned with the engine centerline; a dirty air inlet in one of the cylindrical portion or the conical portion, and a clean air outlet in the cylindrical portion. While Murray teaches a cyclonic separator, it is only shown schematically and the specific components are not shown.
Beeck teaches:
	A cyclonic separator having a surface (outer surface), a cyclone body (81) at least partially defined by the surface and having a conical portion (83), a cylindrical portion (82), and a centerline (98) extending through the conical portion and the cylindrical portion, a dirty air inlet (84) in the cylindrical portion, and a clean air outlet (96) in the cylindrical portion (see column 5, line 53 through column 6, line 21, and Figure 4).

    PNG
    media_image2.png
    482
    855
    media_image2.png
    Greyscale

Nasr teaches:
	A gas turbine comprising a cooled component (combustor casing, not numbered, see annotated Figure 2 below) having an interior cooling passage (region with cooling flow 86a) and a heated surface (inner combustor casing surface, see annotated Figure 2) facing the heated airflow (see column 4, lines and Figure 2).

    PNG
    media_image6.png
    533
    724
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine engine of Murray by forming the cyclonic separator with a cyclone body at least partially defined by a surface and a cylindrical portion and a conical portion, and having a dirty air inlet and clean air outlet as taught by Beeck as both references are directed to devices which separate particles from cooling air, and for the purpose of reliably filtering the air used to cool the turbine shroud, and
It would have been obvious to further modify the turbine engine of Murray by adding cooled component having an interior cooling passage as taught by Nasr for the purpose of cooling the combustor casing and transporting cooling fluid to the turbine section.
	Regarding the third surface, the surface of the cyclone body would be considered the “third surface” which at least partially defines the cyclone body. Every surface of the cyclone body is radially outward of the second surface, and therefore the third surface is radially outward of the second surface.
	Regarding the centerline, when modifying the hanger of Murray with the teachings of Beeck, the cyclonic separator would be aligned such that the clean air outlet is aligned with the cooling air outlet (428 of Murray) of the hanger in order to direct the cooling air to the shroud, and the scavenge outlet is aligned with the particle outlet (430 of Murray) in the hanger. Therefore, the cyclonic separator would be angled to align with both passages, and the centerline would similarly be angled and unaligned with the engine centerline. 
Regarding the cooling air circuit, when modifying the hanger of Murray with the teachings of Beeck, the hanger cooling air circuit would extend through the cyclonic separator, including between the dirty air inlet and the clean air outlet. 
In Reference to Claim 40#
Murray as modified by Beeck and Nasr teaches:
	The turbine engine of claim 39, wherein the cooled component comprises a portion of a casing surrounding the combustor (see Figure 2 of Nasr).
Allowable Subject Matter
Claim 27 is would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach the scavenge outlet is positioned radially outward of the bleed hole relative to the engine centerline as recited in claim 27. While Murry teaches the bleed hole and Beeck teaches a scavenge outlet, their exact radial positions when combining the teachings of the prior arts is unknown.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,689,276 to Lefebvre et al teaches a turbine hanger and shroud assembly comprising a hanger having a bleed passage in an aft wall. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799